UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7562



MICHAEL E. HODGE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-00707-TSE)


Submitted:   November 17, 2006             Decided:   April 18, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Hodge, Appellant Pro Se. Steven Michael Ranieri, Brian
Eugene Bentley, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael E. Hodge appeals the district court’s orders

dismissing his civil action under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act for injuries that he received as a result

of surgery performed on his right foot.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Hodge v. United States, No.

1:05-cv-00707-TSE (E.D. Va. July 11, 2005 & Aug. 11, 2006).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -